[executiveagreement001.jpg]
EXECUTIVE AGREEMENT This Executive Agreement dated as of May24, 2019 is by and
between PTC Inc., a Massachusetts corporation (the “Company”), and Kristian
Talvitie (the “Executive”). WHEREAS, the Executive is the Executive Vice
President, Chief Financial Officer; and WHEREAS, the Company wishes to make the
following arrangements with the Executive concerning certain payments and
benefits to be provided to the Executive if the Executive’s employment with the
Company is terminated without Cause or if certain other events specified herein
occur; NOW, THEREFORE, the Company and the Executive hereby agree as follows: 1.
Definitions. For the purposes of this Agreement: (a) “Board” means the Company’s
board of directors. (b) “Code” means the U.S. Internal Revenue Code of 1986, as
amended. (c) “Cause” means (i) the Executive’s willful and continued failure to
substantially perform the Executive’s duties to the Company (other than any such
failure resulting from the Employee’s incapacity due to physical or mental
illness), provided that the Company has delivered a written demand for
performance to the Executive specifically identifying the manner in which the
Company believes that the Executive has not substantially performed the
Executive’s duties and the Executive does not cure such failure within thirty
(30) days after such demand; (ii) willful conduct by the Executive which is
demonstrably and materially injurious to the Company; (iii) the Executive’s
conviction of, or pleading of guilty or nolo contendere to, a felony; (iv) the
Executive’s entry in the Executive’s personal capacity into a consent decree
relating to the business of the Company with any government body; or (v) the
Executive’s willful violation of any material provision of the Executive’s Non-
Disclosure, Non-Competition and Invention Agreement with the Company; provided
that, if such violation is able to be cured, the Executive has not, within
thirty (30) days after written demand by the Company, cured such violation. For
purposes of this definition, no act or failure to act on the Executive’s part
shall be deemed “willful” unless done or omitted to be done by the Executive not
in good faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. (d) “Change in Control” means
the occurrence of any of the following events: (i) any “person,” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportion as their ownership of stock in the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (other than as a result of acquisitions of such
securities from the Company);



--------------------------------------------------------------------------------



 
[executiveagreement002.jpg]
(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be, for purposes of this Agreement, considered to be a member of the Incumbent
Board; (iii) the consummation of a merger, share exchange or consolidation of
the Company or any subsidiary of the Company with any other entity (each a
“Business Combination”), other than (A) a Business Combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the stockholders of the Company approve (A) a plan of
complete liquidation of the Company; or (B) an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
but excluding a sale or spin-off of a product line, business unit or line of
business of the Company if the remaining business is significant as determined
by the Company’s board of directors in its sole discretion. (e) “Change in
Control Termination” means any of the following terminations of the Executive’s
employment: (i) termination of the Executive’s employment by the Company during
the period from the date of a Change in Control through the third anniversary
thereof, other than for Cause or as a result of the Executive’s Disability; (ii)
resignation by the Executive for Good Reason during the period from the date of
a Change in Control through the third anniversary thereof; or (iii) termination
of the Executive’s employment by the Company within one hundred eighty (180)
days prior to a Change in Control, other than for Cause or as a result of the
Executive’s Disability, if it is reasonably demonstrated by the Executive that
such termination of employment (A) was at the request of a third party that has
taken steps reasonably calculated to effect the Change in Control or (B) was
otherwise related to or in anticipation of the Change in Control. A Change in
Control Termination under this Section 1(e)(iii) shall be deemed to have
occurred if and when the Change in Control occurs. (f) “Disability” means such
physical or mental incapacity as to make the Executive unable to perform the
essential functions of the Executive’s employment duties for a period of at
least sixty (60) consecutive days with or without reasonable accommodation. If
any question shall arise as to whether during any period the Executive is so
disabled as to be unable to perform the essential functions of the Executive’s
employment duties with or without reasonable accommodation, the Executive may,
and at the request of the Company shall, submit to the Company a certification
in reasonable detail by a physician selected by the Company to whom the
Executive or the Executive’s guardian has no reasonable objection as to whether
the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. (g)
“Good Reason” means the occurrence, without the Executive’s consent and without
Cause, of any of the following events after or in connection with a Change in
Control (provided that the Executive shall have given 2



--------------------------------------------------------------------------------



 
[executiveagreement003.jpg]
the Company written notice describing such event within ninety (90) days of its
initial existence and the matter shall not have been fully remedied by the
Company within thirty (30) days after receipt of such notice): (i) any reduction
of the Executive’s annual base salary or target bonus as in effect at the date
of the Change in Control; provided that any such reduction (not exceeding
fifteen percent (15%) of either (A) such base salary or (B) the sum of such base
salary and such target bonus) that is consistent with similar actions taken with
respect to the base salaries and/or target bonuses of the other senior
executives of the Company shall not constitute Good Reason; (ii) any material
reduction in the aggregate benefits for which the Executive is eligible under
the Company’s benefit plans, including medical, dental, vision, basic life
insurance, retirement, paid time off, long- term disability and short-term
disability plans; provided that any such reduction or other action that is
consistent with similar actions taken with respect to comparable benefits of the
Company employees generally shall not constitute Good Reason; (iii) a material
diminution in the substantive responsibilities or the scope of the Executive’s
position, taking into consideration, without limitation, the dollar amount of
the budget and the number of employees for which the Executive has
responsibility (and a reduction of more than ten percent (10%) in such dollar
amount or such number from that which was applicable at the date of the Change
in Control shall be deemed a “material diminution” unless it is comparable to
similar reductions then applicable to the Company’s executive officers
generally); (iv) any breach by the Company of its material obligations under
this Agreement; (v) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or (vi) any requirement
that the Executive relocate to a primary work site that would increase the
Executive’s one-way commute distance by more than fifty (50) miles from the
Executive’s then principal residence. (h) “Stock Plan” means any stock option or
equity compensation plan of the Company in effect at any time, including without
limitation the 2000 Equity Incentive Plan. (i) “Equity Award” means any stock
option, stock appreciation right, restricted stock unit, restricted stock or
other equity award issued under any Stock Plan.” 2. Termination of Employment
without Cause. If the Company terminates the Executive’s employment without
Cause, other than a termination constituting a Change in Control Termination or
a termination due to the Executive’s Disability, the Executive shall be entitled
to the following: (a) a lump sum payment in an amount equal to one times the
highest annual salary (excluding any bonuses) in effect with respect to the
Executive during the six-month period immediately preceding the termination
date, payable within forty-five (45) days after the termination date; (b) a lump
sum payment in an amount equal to one times the target annual cash incentive
award for which the Executive is eligible for the fiscal year in which the
termination date occurs, payable within forty-five (45) days after the
termination date; and (c) continued participation in the Company’s medical,
dental, vision and basic life insurance benefit plans (the “Benefit Plans”),
subject to the terms and conditions of the respective plans and applicable law,
for a period of one year following the termination date; provided that, to the
extent that any of the Benefit Plans does not permit such continuation of the
Executive’s participation following the Executive’s termination or any such plan
is terminated, the Company shall pay the Executive an amount which is sufficient
for the Executive to purchase 3



--------------------------------------------------------------------------------



 
[executiveagreement004.jpg]
equivalent benefits, such amount to be paid quarterly in advance; provided
further, however, that to the extent the Executive becomes eligible to receive
medical, dental, vision and/or basic life insurance benefits under a plan
provided by another employer, the Executive’s entitlement to participate in the
corresponding Benefit Plans or to receive such corresponding alternate payments
shall cease as of the date the Executive is eligible to participate in such
other plan, and the Executive shall promptly notify the Company of the
Executive’s eligibility under such plan. 3. Change in Control. (a) Equity
Awards. Effective upon a Change in Control that occurs during the Executive’s
employment, and except as provided in any Equity Award that excludes such Equity
Award from the effects of this Section 3, the following shall occur: (i) any
performance criteria applicable to any Equity Award held by the Executive shall
be deemed to have been met in full at the target level (which deemed performance
will not affect any time-based vesting schedule for such Equity Award); and (ii)
each outstanding Equity Award held by the Executive shall be deemed amended
automatically to provide that, notwithstanding any provision of any Stock Plan,
no outstanding Equity Award held by the Executive may be terminated or forfeited
without the Executive’s written consent (provided that this shall not prevent
termination of (A) any unvested portion thereof that is terminated or forfeited
upon termination of the Executive’s employment as provided in any agreement or
certificate executed in connection with any such Equity Award, (B) a stock
option the termination of which is covered by Section 8(i) of the Company’s 2000
Equity Incentive Plan, or (C) an Equity Award upon payment of a cash payment
with a Fair Market Value (as defined in the applicable Stock Plan) equal to the
amount that would have been received upon the exercise or payment of the Equity
Award had the Equity Award been exercised or paid upon the Change in Control).
The foregoing notwithstanding, this Section 3(a) shall not apply to any Equity
Award granted to the Executive as an incentive bonus under any of the Company’s
short-term incentive programs which are subject to performance criteria with a
performance period of one year or less and time-based vesting with an original
vesting term of less than fifteen (15) months (collectively, “Bonus Equity”),
which shall be treated as provided in Section 3(b)(ii). (b) Bonus. Effective
upon (x) a Change in Control that occurs during the Executive’s employment or
(y) a Change in Control Termination under Section 1(e)(iii): (i) the Executive
shall be entitled to payment of a pro-rata portion of any annual cash incentive
award for which the Executive is eligible for the fiscal year in which the
Change in Control occurs, based on the Executive’s target cash bonus for such
year and the percentage of the year completed through the date of the Change in
Control, for the purposes of which any performance criteria applicable to such
award shall be deemed to have been met in full, which payment shall be made in
one lump sum within forty-five (45) days of the date of the Change in Control;
and (ii) the vesting schedule applicable to any Bonus Equity held by the
Executive shall be amended automatically so that a pro-rata portion of any such
Bonus Equity equal to the percentage of the respective fiscal year completed
through the date of the Change in Control shall thereupon be vested and subject
to no further restrictions, exercisable or distributable, as the case may be,
and the portion not so vested shall thereupon automatically be cancelled and
forfeited to the Company. (c) Change in Control Termination Benefits. (i) Equity
Awards. Effective upon a Change in Control Termination, the following shall
occur: (A) all outstanding stock options, stock appreciation rights, restricted
stock units and other equity awards issued under any Stock Plan and held by the
Executive (other than any Bonus Equity) shall immediately become vested and
exercisable or distributable in full; and 4



--------------------------------------------------------------------------------



 
[executiveagreement005.jpg]
(B) all restrictions applicable to restricted stock issued under any Stock Plan
and held by the Executive (other than any Bonus Equity) shall immediately lapse.
(ii) Make-Up Payment. Effective upon a Change in Control Termination under
Section 1(e)(iii), the Company shall pay the Executive in a lump sum the amount
equal to the sum of: (x) the excess, if any, of (A) the product of (1) the
number of additional shares of the Company’s Common Stock that either were
subject to options, stock appreciation rights or other awards that would have
become vested and exercisable and/or were restricted stock or restricted stock
units as to which the restrictions would have lapsed, in each case solely as a
result of Section 3(c)(i), and for which the Executive would have been entitled
to receive consideration in the Change in Control (on the same basis as other
holders of Common Stock), had the Executive remained employed on the date of the
Change in Control and was deemed to have exercised all the stock options that
would then have become exercisable under Section 3(c)(i)(A) times (2) the amount
per share of the Company’s Common Stock (if any) received by the Company’s
stockholders generally pursuant to the Change in Control (the “Shareholder
Price”) over (B) the aggregate exercise price of all such additional stock
options that the Executive would then have become able to exercise upon the
Change in Control as a result of Section 3(c)(i)(A) (whereupon all such stock
options, stock appreciation rights, and other awards shall terminate and shall
no longer be exercisable); and (y) the excess, if any, of (A) the product of (1)
the number of shares of the Company’s Common Stock that the Executive (a) held
on the date of termination of the Executive’s employment or acquired upon
exercise of stock options held on such date and (b) sold before the consummation
of the Change in Control (the “Pre-Sold Shares”) times (2) the Shareholder Price
over (B) the aggregate amount received by the Executive in the sale(s) of the
Pre-Sold Shares. The Company shall pay this lump sum payment within forty-five
(45) days following the Executive’s termination date. (iii) Salary, Bonus and
Benefits. Effective upon a Change in Control Termination, the Executive shall be
entitled to the following: (A) a lump sum payment in an amount equal to one
times the Executive’s base salary plus the Executive’s target bonus, such salary
to be the highest annual salary (excluding any bonuses) in effect with respect
to the Executive during the six-month period immediately preceding the
Executive’s termination and such target bonus to be the highest target bonus in
effect with respect to the Executive for (1) the fiscal year in which the Change
in Control occurs, (2) the fiscal year following the year in which the Change in
Control occurs, or (3) the fiscal year in which the Change in Control
Termination occurs, whichever is highest, payable within forty- five (45) days
after the termination date; and (B) continued participation in the Benefit
Plans, subject to the terms and conditions of the respective plans and
applicable law, for a period of one year following the termination date;
provided that, to the extent that any of the Benefit Plans does not permit such
continuation of the Executive’s participation following the Executive’s
termination or any such plan is terminated, the Company shall pay the Executive
an amount which is sufficient for the Executive to purchase equivalent benefits,
such amount to be paid quarterly in advance; provided, further, however, that to
the extent the Executive becomes eligible to receive medical, dental, vision
and/or basic life insurance benefits under a plan provided by another employer,
the Executive’s entitlement to participate in the corresponding Benefit Plans or
to receive such corresponding alternate payments shall cease as of the date the
Executive is eligible to participate in such other plan, and the Executive shall
promptly notify the Company of the Executive’s eligibility under such plan. (iv)
No Duplication. Payments and benefits under this Section 3(c) shall be in lieu
and without duplication of any amounts or benefits under Section 2, and the
Executive shall be entitled to any such payments and benefits for no more than
one year even if both such sections apply. If, in the event of a Change in
Control Termination under Section 1(c)(iii), the Executive becomes entitled to
payments under this Section 3(c) after the Executive has begun to receive
payments under Section 2, the Executive shall be entitled to a make-up 5



--------------------------------------------------------------------------------



 
[executiveagreement006.jpg]
payment to ensure that the Executive receives the higher amount payable
hereunder, with such make-up payment being made within forty-five (45) days
following the Change in Control Termination. (d) Deemed Amendment of Equity
Awards. The Company and the Executive hereby agree that the agreements
evidencing any equity awards to the Executive are hereby and will be deemed
amended to give effect to the provisions of Sections 3 and 4 of this Agreement.
4. Death or Disability. Effective upon a termination of the Executive’s
employment due to Executive’s death or by the Company due to the Executive’s
Disability, except as provided in any Equity Award that excludes such Equity
Award from the effects of this section, all performance criteria applicable to
any Equity Awards held by the Executive shall be deemed to have been met in full
at the target level and all Equity Awards held by the Executive shall
immediately become vested, unrestricted and exercisable or distributable in full
at the target level; provided that this Section 4 shall not apply to any Bonus
Equity. 5. Certain Payments to Specified Employees. Notwithstanding anything to
the contrary in this Agreement, if the Executive is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) at the time of the
Executive’s separation from service with the Company (in connection with a
Change in Control Termination or otherwise), no payment or benefit payable or
provided to the Executive pursuant to this Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of
the Executive’s termination of employment with the Company will be paid or
provided to the Executive prior to the earlier of (i) the expiration of the six
(6) month period following the date of the Executive’s “separation from service”
(as such term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Executive’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). The payments and benefits to which
the Executive would otherwise be entitled during the first six (6) months
following the Executive’s separation from service shall be accumulated and paid
or provided, as applicable, in a lump sum, on the date that is six (6) months
and one day following the Executive’s separation from service (or if such date
does not fall on a business day of the Company, the next following business day)
and any remaining payments or benefits will be paid in accordance with the
normal payment dates specified for them herein. 6. Taxes. (a) Withholding. All
payments to be made to the Executive under this Agreement will be subject to any
required withholding of federal, state and local income and employment taxes. In
addition, the Company may withhold from any payments hereunder any amounts
attributable to withholding taxes applicable to the vesting of or lapse of
restrictions on restricted stock or restricted stock units held by the Executive
or the exercise of any nonqualified stock options held by the Executive,
including, in its discretion withholding from any shares deliverable to the
Executive such number of shares as the Company determines is necessary to
satisfy such tax obligations, valued at their fair market value (determined
pursuant to the respective Company equity compensation plan) as of the date of
such vesting or lapse of restrictions. (b) Limitations on Payments. (i) If it is
determined that any payment, benefit or distribution provided for in this
Agreement or otherwise (for the purposes of this Section 6(b), each, a “Payment”
and collectively, the “Payments”) from the Company to or for the benefit of the
Executive (x) constitutes a “parachute payment” within the meaning of Section
280G of the Code and (y) but for this subsection (b), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), such Payments
shall be either: (A) delivered in full, or (B) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
6



--------------------------------------------------------------------------------



 
[executiveagreement007.jpg]
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after tax basis, of the greatest amount of Payments,
notwithstanding that all or some portion of the Payments may be taxable under
Section 4999 of the Code. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 6(b)(i) shall be made in
writing in good faith by an independent accounting firm selected by the Company,
whose determinations shall be binding upon the Company and the Executive (the
“Accountants”), in good faith consultation with the Executive. (ii) In the event
a reduction in the Payments is required hereunder, the Company shall promptly
give the Executive notice to that effect and the Executive may then determine,
in the Executive’s sole discretion, which and how much of the Payments shall be
eliminated or reduced (as long as, after such election, none of the Payments are
subject to the Excise Tax), and shall advise the Company in writing of the
Executive’s election within ten (10) days of the Executive’s receipt of the
Company’s notice. If no such election is made by the Executive within such
period, the Company may determine which and how much of the Payments shall be
eliminated or reduced (as long as, after such determination, none of the
Payments are subject to the Excise Tax) and shall notify the Executive promptly
of such determination. (iii) For purposes of making the determinations and
calculations required by this Section 6(b), the Accountants: (A) shall take into
account the value of any reasonable compensation for services to be rendered by
the Executive before or after the Change in Control within the meaning of
Section 280G(b)(2) of the Code and the regulations thereunder, including without
limitation, the Executive’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, whether set forth in
this Agreement or otherwise (a “Noncompete Covenant”), and the Company shall
cooperate in good faith in connection with any such valuations and reasonable
compensation positions. Without limiting the generality of the foregoing, for
purposes of this provision, the Company agrees to allocate as consideration for
any Noncompete Covenant the maximum amount of compensation and benefits payable
under this Agreement reasonably allocable thereto so as to avoid, to the extent
possible, subjecting any Payments to tax under Section 4999 of the Code; and (B)
may make reasonable assumptions and approximations concerning the application of
taxes and may rely on reasonable good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6(b). The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 6(b).
(iv) If the Payments are reduced to avoid the Excise Tax pursuant to Section
6(b)(i) hereof and notwithstanding such reduction, the IRS determines that the
Executive is liable for the Excise Tax as a result of the receipt of Payments
from the Company, then the Executive shall be obligated to pay to the Company
(the “Repayment Obligation”) an amount of money equal to the “Repayment Amount.”
The Repayment Amount shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that the Executive’s net proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
imposed on such benefits) shall be maximized. Notwithstanding the foregoing, the
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
eliminate the Excise Tax in accordance with the principles of Section 6(b)(i).
If the Excise Tax is not eliminated through the performance of the Repayment
Obligation, the Executive shall pay the Excise Tax. The Repayment Obligation
shall be discharged within 30 days of either (A) the Executive’s entering into a
binding agreement with the IRS as to the amount of Excise Tax liability, or (B)
a final determination by the IRS or a court decision requiring the Executive to
pay the Excise Tax from which no appeal is available or is timely taken. 7



--------------------------------------------------------------------------------



 
[executiveagreement008.jpg]
7. Term. Unless the Executive’s employment is earlier terminated, this Agreement
shall continue in effect until 11:59 p.m. on September 30, 2020 and shall
automatically renew thereafter on an annual basis for additional twelve- month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term. If a Change in Control occurs while this Agreement is in effect,
the term of this Agreement shall automatically be extended to the third
anniversary of the Change in Control. Upon the termination of this Agreement,
the respective rights and obligations of the parties shall survive to the extent
necessary to carry out the intentions of the parties as embodied herein. 8.
Successors and Assigns. (a) This Agreement is personal to the Executive and is
not assignable by the Executive, other than by will or the laws of descent and
distribution, without the prior written consent of the Company. (b) This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. (c) The Company will require any successor or acquirer
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to or acquirer of its business and/or assets
that assumes and agrees to perform this Agreement. 9. No Duty to Mitigate. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as contemplated by Sections
2(b) and 3(c)(iii)(B)hereof, any benefits payable to the Executive hereunder
shall not be subject to reduction for any compensation received from other
employment. 10. Conditions to Payment of Severance. Notwithstanding any other
provision of this Agreement, the Executive’s entitlement to receive any of the
payments and other benefits contemplated by Sections2, 3 or 4 (with respect to
Disability) hereof shall be contingent upon: (a) execution by the Executive
within forty-five (45) days of the termination of a general release in
substantially the form of Appendix A hereto (such applicable form depending on
my age at the time of termination, the “Release”), which has not subsequently
been revoked, and the Executive hereby acknowledges and agrees that the
Company’s entering into this Agreement and agreement to make such payments are
and shall be good and sufficient consideration for such Release; and (b) the
Executive’s continued compliance with the material terms of this Agreement, as
applicable, and those of the Executive’s Non-Disclosure, Non-Competition and
Invention Agreement with the Company. 11. Miscellaneous. (a) Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, except any such laws that would render such
choice of law ineffective. (b) Compliance with Section 409A. This Agreement is
intended, to the extent applicable, to constitute good faith compliance with the
requirements of Section 409A of the Code. The Company and the Executive agree
that they shall cooperate in good faith to amend any provision hereof to the
extent required to 8



--------------------------------------------------------------------------------



 
[executiveagreement009.jpg]
maintain compliance with the provisions of Section 409A of the Code as they may
be modified hereafter (including by subsequent regulations or other guidance of
the Internal Revenue Service). (c) Amendment. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives. (d) Partial
Invalidity. If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
will nevertheless continue in full force without being impaired or invalidated
in any way. (e) Entire Agreement; Effect of Current Agreement. This Agreement
constitutes the entire understanding and agreement between the parties hereto
with regard to the compensation and benefits payable to the Executive in the
respective circumstances described herein, superseding all prior understandings
and agreements, whether oral or written. (f) Expenses. The Company agrees to pay
as incurred and within twenty (20) days after submission of supporting
documentation, to the full extent permitted by law, all legal fees and expenses
the Executive may reasonably incur as a result of any contest by the Company,
the Executive or others of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement) with
respect to which the Executive is successful on the merits, plus, in each case,
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The Company’s payment of any eligible
expenses must be made no later than December 31 of the year after the year in
which the expense was incurred. (g) Notices. All notices and other
communications hereunder shall be in writing and shall be delivered by hand
delivery, by a reputable overnight courier service, or by registered or
certified mail, return receipt requested, postage prepaid. Notice to the
Executive shall be addressed to the Executive at the Executive’s last address
contained in the records of the Company, and notice to the Company shall be
addressed to: PTC Inc. 121 Seaport Boulevard Boston, MA 02210 Attention: General
Counsel Notice shall be addressed to such other address as either party shall
have furnished to the other in writing in accordance herewith. Any notice or
communication shall be deemed to be delivered upon the date of hand delivery,
one day following delivery to an overnight courier service, or three days
following mailing by registered or certified mail. EXECUTED as of the date first
written above. PTC INC. KRISTIAN TALVITIE By: /s/KathyCullen-Cote /s/Kristian
Talvitie Kathy Cullen-Cote EVP and Chief Human Resources Officer 9



--------------------------------------------------------------------------------



 